              Case 1:21-cv-00230-N/A Document 1                   Filed 05/13/21            Page 1 of 3

                                                                                               Form 1-1
UNITED STATES COURT OF INTERNATIONAL TRADE                                                  FORM 1

 VOESTALPINE PRECISION STRIP GMBH,
                               Plaintiff,
             v.
                                                                                      SUMMONS
 UNITED STATES CUSTOMS AND BORDER
 PROTECTION,                                                                            21-cv-00230
                               Defendant.



TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                             /s/ Mario Toscano
                                                                 Clerk of the Court

                                                     PROTEST
 Port of
                                                          Date Protest Filed:   October 2, 2020
 Entry:           Memphis (2006)
 Protest                                                  Date Protest
 Number:           200620105140                           Denied:          November 28, 2020
 Importer:        Voestalpine Precision Strip GmbH

 Category of
 Merchandise:      Steel products

                                ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of           Date of           Entry                   Date of         Date of
    Number                  Entry           Liquidation        Number                   Entry         Liquidation
  101-6290473-4            11/15/2019         5/8/2020

                                    See Continuation Sheet attached hereto.
Port Director,                                                      William R. Rucker
U.S. Customs and Border Protection                                  Faegre Drinker Biddle & Reath LLP
Port of Memphis                                                     191 N. Wacker Drive, Suite 3700
2813 Business Park Drive, Building I                                Chicago, IL 60606
Memphis, TN 38118                                                   (312) 569-1157
            Case 1:21-cv-00230-N/A Document 1                      Filed 05/13/21            Page 2 of 3

                                                                                                       Form 1-2
                            CONTESTED ADMINISTRATIVE DECISION

                                      Appraised Value of Merchandise

                                          Statutory Basis                             Statement of Value

 Appraised:



 Protest Claim:


                                       Classification, Rate or Amount
                                            Assessed                                       Protest Claim
     Merchandise          Paragraph or                                     Paragraph or
                          Item Number                     Rate             Item Number                           Rate

                                                           0%                                                    0%
    Steel products           7226.92.8050                                    7226.92.8050              Excluded from
                                                  With 25% Section
                                                     232 duties                                       Section 232 duties

                                                        Other
 State Sp ecifically th e Decision [ as D escr ib ed in 19 U.S.C.§ 1514( a) ] and th e Pro tes t Cla im:
 Liquidation with assessment of Section 232 tariffs – the subject products are excluded from Section 232 tariffs.


 The issue which was common to all such denied protests: Ex c lus ion from Section 232 tar iff s.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person in
the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such
protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid, and
were paid at the port of entry unless otherwise shown.

                                                                __________/s/ William R. Rucker ____________
                                                                             Signature of Plaintiff's Attorney




                                                                _____________May 13, 2021
                                                                                  Date
          Case 1:21-cv-00230-N/A Document 1           Filed 05/13/21     Page 3 of 3

                                                                              Form 1-3
                             SCHEDULE OF PROTESTS

                                    Memphis (2006)
                                      Port of Entry


Protest         Date      Date            Entry Number         Date of         Date of
Number          Protest   Protest                              Entry           Liquidation
                Filed     Denied
200620105142 10/02/2020 11/28/2020        101-6271286-3        11/2/2019        5/15/2020
200620102536 3/23/2020 04/23/2020         101-9486701-6        12/11/2018       11/15/2019




                                             If the port of entry shown
                                             above is different from the
                                             port of entry shown on the
                                             first page of the summons,
                                             the address of the District
                                             Director for such different
                                             port of entry must be given
                                             in the space provided.
